Exhibit 10.3

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into by and
between J. Bruce Lancaster (“Executive”) and O.I. Corporation, an Oklahoma
corporation (the “Company”), effective as of August 8, 2008.

WHEREAS, Executive and the Company are parties to that certain Employment
Agreement dated June 25, 2007 (the “Agreement”);

WHEREAS, pursuant to Section 5.5 of the Agreement, Executive and the Company may
amend the Agreement; and

WHEREAS, the Company and Executive now desire to amend the Agreement to clarify
the effect on Executive of a Change in Control (as defined in the Agreement).

NOW, THEREFORE, for and in consideration of the premises and the mutual benefits
to the parties arising out of this Amendment, the receipt and sufficiency of
which are hereby acknowledged by the parties, the Company and Executive agree
that the Agreement is amended hereby as follows:

1. Section 2.5.5 of the Agreement is deleted in its entirety and the following
is substituted therefor:

“2.5.5 Effect of Change in Control. If, within one (1) month prior to or twelve
(12) months following a Change in Control, Executive is terminated without Cause
or resigns for Good Reason, then (i) the Company’s obligations under this
Agreement shall immediately cease, and (ii) Executive shall be entitled to
receive payment of the aggregate amount of the following as of the date of
termination: (A) Executive’s Base Salary then in effect which has been earned
but unpaid; (B) earned but unpaid bonus, and accrued, unused paid vacation;
(C) vested benefits under any employee benefit plan then in effect and
applicable to Executive; (D) any benefits to which Executive is entitled under
law; and (E) any expenses which are reimbursable under this Agreement and
incurred prior to the date of termination. In addition, Executive shall be
entitled to receive severance benefits equivalent to twenty-four (24) months
Base Salary then in effect, less applicable statutory deductions and
withholdings and the Company shall continue to provide health benefits to
Executive during such twenty-four (24) month period (“Change in Control
Benefits”), provided that the Company’s obligation to pay, and Executive’s right
to receive, Change in Control Benefits shall be conditioned upon Executive’s
execution of a general release of and covenant not to sue the Company and
related parties, and reaffirmation of Executive’s agreements not to disclose,
use, or make

 

Amendment to Employment Agreement   Page 1



--------------------------------------------------------------------------------

available the Company’s trade secrets and confidential information, and shall
cease in the event of Executive’s breach of his obligations under this Agreement
and/or the EPPI.”

2. Except as set forth in this Amendment, all the terms and provisions of the
Agreement shall continue in full force and effect.

3. This Agreement shall be governed by and construed in accordance with the laws
of the State of Texas without giving effect to conflicts of laws principles.

4. WITH RESPECT TO ANY SUIT, ACTION, OR OTHER PROCEEDING ARISING FROM OR
RELATING TO THIS AGREEMENT, THE COMPANY AND EXECUTIVE HEREBY IRREVOCABLY AGREE
TO THE EXCLUSIVE PERSONAL JURISDICTION AND VENUE OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF TEXAS AND ANY TEXAS STATE COURT WITHIN BRAZOS
COUNTY, TEXAS.

5. This Agreement may be executed in any number of counterparts and by
facsimile, each of which will be deemed an original, but all of which together
will constitute one and the same instrument.

[Signature Page Follows]

 

Amendment to Employment Agreement   Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to Employment
Agreement to be executed on the date first written above.

 

“COMPANY”

O.I. CORPORATION

By:  

/s/ Laura E. Samuelson

Name:   Laura E. Samuelson Title:   Corporate Counsel & Corporate Secretary
Date:   August 8, 2008

“EXECUTIVE”

/s/ J. Bruce Lancaster

J. Bruce Lancaster

Date: August 8, 2008